Citation Nr: 0407290	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  98-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for migraine headaches.

2.  Entitlement to an increased evaluation for lumbosacral 
strain with radiculopathy, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of pseudotumor cerebri. 
 
4.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for a respiratory 
disorder, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased (compensable) evaluation for 
costochondritis. 

7.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss. 

8.  Entitlement to an increased (compensable) evaluation for 
otitis externa.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
November 1994.  

This case initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 1997 
rating decision by the VA Regional Office (RO) at Waco, 
Texas, which denied the veteran's claims of entitlement to 
ratings in excess of: 30 percent for migraine headaches, 10 
percent for residuals of pseudotumor cerebri, 10 percent for 
hypertension, 10 percent for lumbosacral strain with 
radiculopathy, as well as compensable ratings for his 
service-connected bronchitis, costochondritis, bilateral 
hearing loss, and otitis externa.

The veteran and his wife appeared and offered testimony at a 
hearing before a hearing officer at the RO in July 1997.  A 
transcript of that hearing is of record.  VA compensation 
examinations were conducted in October 1997.  A hearing 
officer's decision in December 1997 recharacterized the 
veteran respiratory disorder as chronic obstructive pulmonary 
disease (COPD) with history of bronchitis and increased the 
evaluation for the disorder from 0 percent to 10 percent 
under Diagnostic Code 6604, effective January 10, 1996; the 
decision confirmed the evaluations assigned to the other 
service-connected disorders.  Supplemental statements of the 
case (SSOCs) were issued in January 1998 and May 2000.

In October 2000, the Board remanded the case to the RO for 
further evidentiary development.  The veteran underwent VA 
compensation examinations in January and November 2001.  
Thereafter, in a rating action of November 2002, the RO 
increased the rating for lumbosacral spine from 10 percent to 
20 percent.  In the November 2002 rating, the RO confirmed 
the previously assigned ratings for the veteran's service-
connected migraine headaches, pseudotumor cerebri, 
hypertension, costochondritis, bilateral hearing loss and 
otitis externa.  SSOCs were issued in December 2002, March 
2003, and May 2003.  

In the November 2002 rating decision, the RO also stated that 
the rating for bronchitis was increased from 0 percent to 10 
percent under Diagnostic Code 6600 effective from February 5, 
1997.  The RO apparently erroneously failed to note the 
December 1997 decision which had recharacterized the veteran 
respiratory disorder as COPD with history of bronchitis and 
increased the evaluation for the disorder from 0 percent to 
10 percent, effective January 10, 1996.  This matter is 
referred to the RO for corrective action.  

For reasons that will be set forth below, the issues of 
entitlement to increased ratings for migraine headaches, 
residuals of peudotumor cerebri, lumbosacral strain with 
radiculopathy, costochondritis and otitis media will be 
addressed in the REMAND following the ORDER.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  After the veteran's current claim was received on January 
10, 1996, the rating criteria for evaluating disabilities of 
the respiratory system were revised effective October 7, 
1996; the criteria for evaluating cardiovascular 
disabilities, including hypertension, were revised effective 
January 12, 1998; and the criteria for evaluating diseases of 
the ear and other sense organs were revised effective June 
10, 1999.

3.  The veteran's hypertension requires continuous medication 
for control; however, he has not had diastolic blood pressure 
predominantly 110 or more nor has he had systolic pressure 
predominantly 200 or more.

4.  The veteran's respiratory disorder, variously rated as 
COPD and bronchitis, is no more than moderate and manifested 
by complaints of dyspnea, with pulmonary function tests 
showing a FEV1 of 77 percent of predicted value and a 
FEV1/FVC of 95 percent of the predicted value.  

5.  Audiometric testing in November 1996, October 1997, 
January 2001, and November 2001, revealed findings consistent 
with no more than Level IV hearing impairment for the right 
ear and Level I hearing impairment for the left ear.

6.  Neither the old nor the new rating criteria for rating 
hypertension, respiratory disabilities, or hearing loss is 
more favorable to the veteran.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
10 percent for hypertension, under the rating criteria in 
effect either prior to or since January 12, 1998.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.104, Diagnostic Code 7101 (1997); Diagnostic Code 7101 
(2003); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

2.  The criteria for a disability rating in excess of 10 
percent for COPD with bronchitis have not been met, under the 
rating criteria in effect either prior to or since October 7, 
1996.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.6, 4.7, 4.97, Diagnostic Codes 6600, 
6604 (1996); 38 C.F.R. § 4.97; Diagnostic Codes 6600, 6604 
(2003); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

3.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met, under the rating 
criteria in effect either prior to or since June 10, 1999.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999); 38 C.F.R. 
§§ 4.85, 4.86; Diagnostic Code 6100 (2003); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  

First, VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  This includes expressly apprising him of 
what specific evidence he is responsible for obtaining and 
submitting and what specific evidence VA will obtain for him.  
38 U.S.C.A. § 5103(a); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his claim -- unless there 
is no reasonable possibility that assisting him will achieve 
this goal.  38 U.S.C.A. § 5103A.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
38 U.S.C.A. § 5103A(d).  

VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claims.  For example, the discussions in 
the January 1997 rating decision appealed, the March 1997 
statement of the case (SOC), the December 1997 Hearing 
Officer's decision, the January 1998 supplemental statement 
of the case (SSOC), the May 2000 SSOC, the October 2000 Board 
remand, the November 2002 rating decision, the December 2002 
SSOC, the March 2003 SSOC, and the May 2003 SSOC (especially 
when considered collectively) informed him of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.  

Additionally, the RO sent the veteran a letter in August 2001 
specifically informing him of the enactment of the VCAA and 
its resulting impact on his particular claims.  The RO not 
only explained the duties to notify and assist him with his 
claims, but also explained what the evidence must show to 
establish his entitlement, when and where to send pertinent 
information, what VA had done to assist him in developing his 
claims, and how to contact VA for additional assistance.  
This included assuring him that VA would obtain all VA or 
other Federal records that he identified.  So this letter, 
even aside from the rating decision alluded to above, the 
SOC, and the SSOCs provided him with a specific explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

There has been extensive factual development in this case, 
and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claims.  Wensch v. Principi, 15 Vet App 362 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for fair and 
equitable resolution of the claims at issue has been 
obtained.  The RO has obtained all of the service and other 
records that it possibly can and provided the veteran an 
opportunity to submit alternative evidence to compensate for 
the evidence the RO could not obtain.  

After the RO sent the veteran a VCAA letter in August 2001, 
the RO readjudicated his claims in November 2002, 
specifically because of the VCAA, and duly apprised him of 
this.  In Pelegrini, supra, the United States Court of 
Appeals for Veterans Claims discussed the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim.  
Inasmuch as the RO readjudicated the veteran's claims after 
VCAA notice was sent to the veteran, there is no basis for 
concluding that harmful error occurred simply because the 
veteran received VCAA notice after the initial adjudication 
of his claims.  Under the facts of this case, the record has 
been fully developed and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims.  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  Simply put, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran, and he was not prejudiced by any defect in the 
timing of that notice.  The Board may therefore proceed to 
adjudicate the claims at issue.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


II.  Factual background.

The service medical records reflect that the veteran was 
initially diagnosed with bronchitis in December 1977.  He was 
seen in September 1980 with complaints of ear infection; 
examination revealed reddened membrane was intact.  No other 
lesions were seen.  A clinical record dated in May 1982 
reveal a blood pressure reading of 140/90.  A diagnosis of 
bronchitis was reported in December 1983.  In January 1984, 
the veteran was seen for complaints of pain in both ears; the 
assessment was external otitis.  Diagnoses of bronchitis were 
made in October 1985 and April 1991.  Following a routine 
examination in August 1989, the veteran was diagnosed with 
high frequency hearing loss, left ear.  In September 1992, 
the veteran was diagnosed with hypertension, and he was 
placed on medication.  

Based upon the above clinical findings, a rating action in 
February 1995 granted service connection for hypertension, 
rated 10 percent disabling; and bronchitis, bilateral hearing 
loss and otitis externa, each evaluated as noncompensably 
disabling, respectively.  

The veteran's claim for increased evaluations for the 
service-connected disabilities, VA Form 21-4138, was received 
on January 10, 1996.  VA progress notes, dated from April 
1995 to August 1996, reflect treatment for several 
disabilities.  During a clinical visit in December 1995, 
blood pressure reading was 135/95; the assessment was 
hypertension.  In March 1996, blood pressure reading was 
132/90.  

The veteran underwent a VA hypertension examination in 
November 1996, at which time he gave a history of 
hypertension since 1992, but never had any heart attack.  His 
blood pressure was 167/83 sitting, and 152/89 standing.  It 
was noted that was currently taking Atenolol, Benazepril, 
Aspiring, Indocin, and Nortriptline.  On examination, his 
heart was not enlarged, and the apex was well within the 
midclavicular line.  EKG showed nonspecific T-wave changes.  
Chest x-ray did not show any remarkable cardiac findings; the 
cardiac silhouette was unremarkable.  However, the chest x-
ray revealed mild to moderate fibroemphysematous lung 
changes.  The diagnosis was hypertension.  The veteran was 
also afforded an audio examination, at which time he reported 
experiencing decreased hearing while working with customs on 
the flight line and moving surface freight into other areas 
of high noise.  He also reported frequent ear infections.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
20
LEFT
15
15
15
85
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 in the left ear.  The 
pertinent diagnoses were normal right ear, and high frequency 
loss in the left ear.  

At his personal hearing in July 1997, the veteran indicated 
that he was currently taking medication for his hypertension.  
The veteran reported occasional dizziness with elevated blood 
pressure.  The veteran testified that his bronchitis caused 
him to experience a morning cough that lasts 10 to 15 
minutes.  Submitted at the hearing were VA progress notes 
which reflect ongoing treatment and evaluation for several 
disabilities. 

The veteran was afforded VA examinations in October 1997, at 
which time it was reported that he had a history of 
hypertension during service.  He reported a history of stroke 
while he was in the military.  However, he had no history of 
a heart attack.  The veteran reported shortness of breath on 
exertion, especially with walking faster and running.  The 
veteran also reported occasional chest pain, which was 
relieved with lying down.  He did not report any cardiac 
symptoms.  On examination, the veteran was not short of 
breath or in any acute distress.  Blood pressure reading was 
148/90, and respiratory rate was 16; a repeated blood 
pressure reading was 146/90.  Heart size was normal by 
percussion, from EKG and from chest x-ray.  No arrhythmia was 
detected.  There were no rales on lungs, and no edema on 
extremities.  The diagnosis was history of hypertension.  

A respiratory examination was also conducted in October 1997, 
at which time it was noted that the veteran had a history of 
bronchitis.  At the time of the examination, he complained of 
cough and mucous in the morning.  He also complained of 
shortness of breath while walking two miles; however, he was 
not asthmatic.  On examination, blood pressure reading was 
148/90, and 142/90 standing.  There was no cor pulmonale; JVP 
was flat.  Heart sounds were normal.  The lungs were clear, 
bilaterally.  Chest x-ray showed chronic obstructive 
pulmonary disease; his EKG showed normal sinus rhythm, 
nonspecific T-wave abnormality.  It was noted that he was 
unable to finish his pulmonary function test because he felt 
dizzy, but FEV1 was 2.58, which reflect moderate chronic 
obstructive pulmonary disease.  The pertinent diagnoses were 
history of bronchitis; and chronic obstructive pulmonary 
disease by x-ray and by PFT.  He was not on any antibiotics.  

An audiological evaluation in October 1997 revealed pure tone 
threshold averages at 1000, 2000, 3000, and 4000 Hertz of 
18.75 decibels in the right ear, and 48.75 in the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  

A pulmonary function test was also conducted in October 1997, 
and it revealed that the veteran's FVC was 77 percent 
predicted, his FEV-1 was 66 percent predicted, and his FEV-
1/FVC was 84 percent predicted; the interpretation was 
moderate obstructive pulmonary impairment.  

Received in December 2000 were additional VA treatment 
records, dated from August 1996 to December 2000, which show 
that the veteran continued to receive ongoing clinical 
evaluation for his disabilities.  During a clinical visit in 
October 2000, his blood pressure was reported as normal.  

On the occasion of an ENT examination in January 2001, the 
veteran reported a history of hearing loss and recurrent ear 
infections, with the last one in 1993.  The canals were 
within normal limits.  The tympanic membranes were within 
normal limits.  No active ear disease was found.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
20
LEFT
10
10
15
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
examination further revealed pure tone threshold averages of 
17.5 decibels in the right ear, and 40 in the left ear, for 
frequencies 1000 to 4000.  The pertinent diagnosis was severe 
high frequency sensorineural hearing loss in the left ear, 
and normal hearing in the ear.  

The veteran was afforded VA compensation examinations in 
November 2001, at which time it was noted that he was 
currently on Lisinopril 5 mg, twice a day.  Blood pressure x3 
at the time of the examination revealed readings of 165/97, 
159/100, and 154/98.  EKG showed nonspecific T wave changes.  
Cardiac examination showed regular rate and rhythm without 
murmur, S3 or S4.  Peripheral pulses were +3 at all points 
test.  A chest x-ray was negative for any thoracic pathology.  
The final diagnosis was essential hypertension, currently 
under treatment with Lisinopril.  During an examination for 
respiratory problems, the veteran had no complaints of 
productive cough, hemoptysis or anorexia.  He did complain of 
dyspnea on exertion after walking approximately 1 mile.  The 
veteran had no history of asthma.  It was noted that he was 
currently being treated with Combivent four times daily; no 
oxygen was required.  The veteran indicated that his 
bronchitis had not caused any loss of time from work or 
incapacitation.  He had no history of chronic recurring 
infections.  On examination, there was no evidence of cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  Electrocardiogram was within normal limits, 
except for nonspecific T wave abnormality.  The veteran had 
no recent weight loss or gain.  It was noted that pulmonary 
function examination showed mild obstructive disease 
confirmed by increased residual volume post-bronchodilator 
and of course, by lung capacity increase of greater than 10 
percent bronchodilator.  Chest x-ray was unremarkable for any 
signs of active pulmonary disease or chronic scarring.  The 
final diagnosis was mild chronic obstructive pulmonary 
disease, confirmed by increased residual volume post 
bronchodilator, currently treatable with standard inhalants.

The veteran was also afforded an audiological examination, at 
which time he complained of difficulty hearing especially in 
groups and places with background noises.  The veteran 
reported being treated in service for recurrent otitis media 
when stationed in Panama.  The veteran also reported problems 
with tinnitus in both ears.  Examination of the ears revealed 
impacted cerumen, bilaterally, which was removed.  The canals 
were within normal limits.  The tympanic membranes were 
within normal limits.  No active ear disease was found.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
15
LEFT
15
10
10
60
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 in the left ear.  The 
examination further revealed pure tone threshold averages of 
15 decibels in the right ear and 37.5 in the left ear at 
frequencies from 1000 to 4000.  The pertinent diagnosis was 
severe high frequency sensorineural hearing loss in the left 
ear, and mild right hearing loss in the right ear secondary 
to noise exposure.  

Received in February 2002 were additional VA treatment 
records, dated from February 2001 to November 2001, which 
show that the veteran continued to receive ongoing clinical 
evaluation for his disabilities.  During a clinical visit in 
September 2001, it was noted that the veteran's blood 
pressure was not controlled.  His bronchitis and COPD 
symptoms were not worsening, but he was always getting a 
little cough.  A chest x-ray revealed clear lungs, which were 
mildly hyperaerated; the heart was normal in size.  

Received in July 2002 was the report of a pulmonary function 
test, performed in November 1997, which revealed post 
bronchodilator findings of FEV1 88 percent predicted, FVC 90 
percent predicted, and FEV1/FVC 97 percent predicted.  The 
interpretation of those readings was of a mild obstructive 
disease, which was confirmed by increased residual volume.  
Additional VA treatment records were received in November 
2002, which show that the veteran continued to receive 
clinical attention for his disabilities.  During a clinical 
visit in February 2002, the veteran had no chest pain, no 
palpitations, and no dizziness.  Blood pressure reading was 
178/98.  The assessment was hypertension; it was noted that 
blood pressure was not controlled because he was forgetting 
his 10 mg of Lisinopril.  


III.  Legal Analysis.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Increased rating for hypertension.

Hypertension is rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The veteran has had a 10 percent 
rating for this condition since the effective date of the 
grant of service connection, December 1, 1994.  

Under the provisions of Diagnostic Code 7101, entitled 
"Hypertensive vascular disease (essential arterial 
hypertension)," a 10 percent rating is warranted where the 
diastolic pressure is predominantly 100 or more and a 20 
percent disability rating is warranted where the diastolic 
pressure is predominantly 110 or more with definite symptoms.  
Additionally, a 40 percent disability rating is warranted 
where the diastolic pressure is predominantly 120 or more 
with moderately severe symptoms and a 60 percent rating is 
warranted when the diastolic pressure is predominantly 130 or 
more with severe symptoms.  When continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a minimum rating of 10 percent will be assigned.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

In January 1998, new rating criteria for the cardiovascular 
system became effective.  62 Fed. Reg. 65, 207 (December 11, 
1997).  Under the revised criteria of Diagnostic Code 7101 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension), where the diastolic pressure is 
predominantly 130 or more, a 60 percent rating is warranted.  
Where the diastolic pressure is predominantly 120 or more, a 
40 percent rating is warranted.  With diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more, a 20 percent rating is warranted.  With 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or where there is a 
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control, a 10 percent 
rating is warranted.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 7101 
(2003).  

The veteran is entitled to have his claim evaluated under 
both the old and the new hypertension rating criteria, and to 
have criteria most favorable to his claim applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, both the old 
and the new hypertension rating criteria must be considered.  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  
Therefore, the Board must consider whether the old criteria 
or the new criteria from the January 1998 effective date are 
more favorable to the veteran.  

The preponderance of the evidence is against assignment of a 
disability rating higher than 10 percent for hypertension.  
The veteran does take medication for his hypertension.  
According to a November 2001 VA examination report, the 
veteran was taking Lisinopril for his hypertension.  The 
medical evidence, however, does not show that his diastolic 
pressure has been predominantly 110 or more or that his 
systolic pressure has been predominantly 200 or more.

The Board has reviewed the blood pressure readings as 
recorded in the VA treatment records, including those 
recorded in the November 1996, October 1997, and the November 
2001 VA examination reports.  The veteran's diastolic 
pressure has predominantly been less than 100, with no 
findings of 110 or more.  Also, he has had no systolic 
pressure readings of 200 or more.  The November 2001 VA 
examiner diagnosed the veteran with essential hypertension, 
currently under treatment with Lisinopril.  While the most 
recent VA treatment records have reported that the veteran's 
hypertension was not well-controlled, no apparent 
complications were reported.  

The Board has considered all of the evidence of record.  In 
sum, under the old criteria, the veteran's hypertension does 
not meet the requirements for a 20 percent rating, as his 
diastolic pressure was never 110 or more.  Under the new 
criteria, the veteran's hypertension does not meet the 
requirements for a 20 percent rating as his diastolic 
pressure was never 110 or more and his systolic pressure was 
never 200 or more.  Accordingly, a higher rating is not 
warranted under either version of the rating criteria for 
hypertension and, as such, neither version is more favorable 
to the veteran.  The Board has relied on the extensive 
medical evidence of record to determine the level of severity 
of his hypertension during the pendency of this appeal and, 
after applying the regulatory standards, the Board finds that 
the veteran's hypertension warrants no more than a 10 percent 
rating.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is in order.  The evidence in this case fails 
to show that the veteran's hypertension now causes or has in 
the past caused marked interference with his employment, or 
that such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

B.  Increased rating for COPD and Bronchitis.

The veteran's service-connected respiratory disorder is 
currently rated as bronchitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (Bronchitis, chronic).  As noted above, 
the veteran's respiratory disorder has also been rated as 
COPD with history of bronchitis under Diagnostic Code 6604.

Effective October 7, 1996, during the pendency of this 
appeal, the Schedule was amended with regard to rating 
disabilities of the respiratory system. 61 Fed. Reg. 46720 
(1996) (codified at 38 C.F.R. § 4.97).  Because the veteran's 
claim was filed before the regulatory change occurred, the 
Board must determine whether the intervening change is more 
favorable to the veteran, and if the amendment is more 
favorable, apply that provision to rate the disability for 
the periods from and after the effective date of the 
regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000); See 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); 38 C.F.R. § 
3.114(a) (2002).  

Prior to October 7, 1996, a noncompensable evaluation was 
assigned for mild chronic bronchitis with a slight cough, no 
dyspnea, and a few rales.  A 10 percent evaluation was 
warranted for moderate chronic bronchitis with considerable 
night or morning cough, slight dyspnea on exercise, and 
scattered bilateral rales.  A 30 percent evaluation was 
assigned for moderately severe chronic bronchitis with 
persistent cough at intervals through the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent evaluation required severe chronic 
bronchitis with severe productive cough and dyspnea on slight 
exertion and pulmonary function tests indicative of severe 
ventilatory impairment.  A 100 percent evaluation was 
warranted for pronounced chronic bronchitis with copious 
productive cough and dyspnea at rest, pulmonary function 
testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of right sided heart involvement.  38 
C.F.R. § 4.97, Diagnostic Code 6600 (1996).

Prior to October 7, 1996, COPD could have been rated by 
analogy to pulmonary emphysema under the criteria of 
Diagnostic Code 6603 in effect prior to the revision.  
Therein, mild pulmonary emphysema with evidence of 
ventilatory impairment on pulmonary function tests and/or 
definite dyspnea on prolonged exertion warranted a 10 percent 
rating.  It there was moderate dyspnea after climbing one 
flight of steps or walking more than one block on level 
surface, or if pulmonary function tests were consistent with 
findings of moderate emphysema, a 30 percent rating was 
warranted.  A 60 percent evaluation required severe pulmonary 
emphysema, with exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping, and ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment 
of health.  A 100 percent evaluation was warranted for 
pronounced pulmonary emphysema, which was intractable and 
totally incapacitating, with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion, and severity of 
emphysema confirmed by chest x-rays and pulmonary function 
tests.  38 C.F.R. § 4.97, Diagnostic Code 6603 (1996).

Under the revised regulations, effective October 7, 1996, a 
100 percent rating is assigned for chronic bronchitis when 
there is evidence of FEV- 1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40 percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  A 60 percent evaluation is warranted when there is 
evidence of FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardio respiratory limit).  A 30 percent 
rating is assigned when there is FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56 to 65 percent predicted.  A 10 percent rating is assigned 
when there is evidence of FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66 to 80 percent predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1998).

Under the new criteria of Diagnostic Code 6603 as revised in 
Diagnostic Code 6604 for COPD, in order to receive a 100 
percent evaluation, there must be:  FEV-1 less than 40 
percent of predicted value, or; the ratio of FEV-1/FVC (or 
forced expiratory volume in one second to forced vital 
capacity) less than 40 percent, or; DLCO (SB) (or diffusion 
capacity of the lung for carbon monoxide by the single breath 
method) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  A 60 
percent rating is warranted for:  FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 30 
percent evaluation is warranted if the following findings are 
demonstrated:  FEV-1 of 56 to 70 percent predicted, or FEV- 
1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent 
predicted.  A 10 percent evaluation requires FEV-1 of 71 to 
80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or 
DLCO (SB) of 66 to 80 percent predicted.

A review of the record indicates that the veteran's service-
connected respiratory disorder is appropriately evaluated as 
10 percent disabling under both the old and the revised 
rating criteria.  During the VA examination in October 1997, 
the veteran complained of cough of mucous in the morning.  
Treatment records also indicate productive cough.  However, 
there is no indication that the coughing occurs at intervals 
throughout the day as the criteria for a 30 percent requires 
under the old rating criteria for bronchitis.  The veteran's 
cough was only described as "productive" on one occasion, 
occurring in March 1997.  Dyspnea on exertion was indicated 
only once in October 1997.  The veteran's chest has 
consistently been clear to auscultation with no rales.  The 
veteran's symptomatology is most appropriately characterized 
as no greater than moderate bronchitis under the old criteria 
for Diagnostic Code 6600.  Likewise, the record does not 
reflect that the criteria for a higher rating were met under 
Diagnostic Code 6603 in that there is no indication of 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on a level surface.  When he 
was examined in October 1997, it was noted that he complained 
of shortness of breath while walking two miles.  When 
examined in November 2001, he complained of dyspnea on 
exertion after walking approximately 1 mile.  Accordingly, 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent under the old criteria.  

A pulmonary function test (PFT), performed in October 1997, 
reflected FEV-1 of 66 percent and FEV-1/FVC of 84 percent.  
On his most recent VA respiratory examination, performed in 
November 2001, pulmonary function tests revealed a post 
medication FEV1 of 88 percent, and a FVC/FEV1 ration of 97 
percent, which more approximately meets the criteria for a 10 
percent evaluation under the new criteria.  In order to meet 
the criteria for a 30 percent rating, the predicted figure 
would have to be between 56 and 70 percent and even lower for 
a 60 or 100 percent evaluation.  Accordingly, the Board finds 
that the veteran has not met the criteria for an evaluation 
greater than 10 percent under either the old or new criteria.  
In short, his symptomatology is more consistent with the 
criteria set forth for a 10 percent rating, when compared to 
the criteria set forth under each of the above codes.

The Board has considered whether an extraschedular rating is 
warranted for the veteran's respiratory disorder.  However, 
the record fails to show any marked interference with the 
veteran's employment, such as excessive absences or resulting 
inability to perform duties.  The record also fails to show 
any hospitalizations associated with the veteran's 
respiratory disorder.  Ultimately, the medical evidence in 
this case is controlling and is simply overwhelmingly against 
the claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application.  

C.  Increased rating for hearing loss.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 Hertz (cycles per second).  The VA 
Schedule for Rating Disabilities provides that audiometric 
test results be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (in effect 
prior to June 10, 1999; and under Code 6100 using comparable 
and appropriate tables as specified under 38 C.F.R. §§ 4.85 
and 4.86, as revised effective from June 10, 1999).  

Effective June 10, 1999, during the pendency of this appeal, 
VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear. 64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO has considered the veteran's claim for a 
higher initial rating for bilateral hearing loss disability 
under both the former and the revised criteria.  The Board 
will do likewise.  

In December 1996 VA audiological examination revealed a 92 
percent speech recognition score and a 16-decibel average 
puretone threshold in the right ear.  These findings would 
result in a designation of Level I hearing impairment.  Based 
on an 80 percent speech recognition score and a 51-decibel 
average puretone threshold in the left ear, Table VI 
indicates a designation of Level IV.  When applied to Table 
VII, the numeric designations of "I" for the right ear and 
"IV" for the left translate to a 0 percent evaluation.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  

Analyzing the results of the October 1997 VA audiological 
examination, the veteran was properly evaluated as 0 percent 
disabled.  Based on a 100 percent speech recognition score 
and an 18.75-decibel average puretone threshold in the right 
ear, Table VI provides a designation of Level I hearing loss.  
Based on a 100 percent speech recognition score and a 48.75-
decibel average puretone threshold in the left ear, Table VI 
indicates a designation of Level I hearing loss.  When 
applied to Table VII, the numeric designations of Level I for 
the right ear and Level I for the left translate to a 0 
percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Results of an Audiological examination in January 2001 also 
reflect numeric designations of Level I for both ears.  

The veteran's most recent VA examination, dated in November 
2001, shows a right ear puretone decibel loss of 15 with 
speech recognition of 100 percent.  This corresponds to a 
numeric designation of Level I under the old criteria.  38 
C.F.R. § 4.87, Table VI (2003).  He has a left ear average 
puretone decibel loss of 37.5 with speech recognition of 92 
percent.  This also corresponds to a numeric designation of 
Level I under the old criteria.  Id.  These combined numeric 
designations result in a rating of 0 percent under Diagnostic 
Code 6100.  38 C.F.R. § 4.85, Table VII (2003).  A review of 
all audiometric examinations of record would support a 
finding of a noncompensable evaluation.  

However, the new provisions of 38 C.F.R. § 4.86 provide that 
an individual who manifests puretone thresholds of 55 
decibels or more in each of the specified frequencies (1000, 
2000, 3000 and 4000 hertz) will be given a numeric 
designation from either Table VI or VIa, whichever results in 
the higher number.  Id.  Each ear will be evaluated 
separately.  Section 4.86(a) is not applicable in this case 
because, as noted above, results of audiology testing do not 
show puretone thresholds at all four of the specific 
frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  The audiometric results reported above 
show that the veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).  

In light of the foregoing, regardless of whether the 
veteran's audiological evaluation results are considered 
under the former or the revised criteria, there is no basis 
for assignment of a compensable evaluation for the veteran's 
hearing loss.  

There is no evidence, and there have been no contentions that 
the veteran's hearing loss results in so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability has not been 
alleged to cause marked interference with employment (i.e., 
beyond that contemplated in the assigned ratings).  Moreover, 
the condition is not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.  

Entitlement to a rating in excess of 10 percent for a 
respiratory disorder is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  


REMAND

I.  Increased Rating for Migraine Headaches.

The veteran's claim for an increased rating for his migraine 
headaches was received in January 1996.  He believes he 
deserves a higher rating.  At his personal hearing in July 
1997, the veteran described his headaches as severe; he 
indicated that they covered his entire head.  When he gets 
the headaches, it feels like he's being hit with a 
jackhammer.  The veteran testified that the headaches 
prevented him from being employed; he noted that the required 
medications for his headaches cause him to be sleepy, drowsy 
and groggy. 

The veteran's migraine headaches are currently rated as 30 
percent under Diagnostic Code 8100.  Under Diagnostic Code 
8100, a 30 percent evaluation is contemplated where there are 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation, the highest rating available under Diagnostic 
Code 8100, is warranted upon a showing of very frequent 
migraine headaches, which are completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.  Id.  

In connection with his claim, the veteran underwent a VA 
neurological evaluation in November 2001.  The veteran 
reported experiencing headaches 1 to 2 times a week, lasting 
anywhere from 30 seconds to an hour.  He stated that his 
migraines required going into a dark room and getting away 
from noise until his symptoms abate.  He reported losing one 
week from work.  Also discussed were the symptoms he 
reportedly experiences that are associated with his 
headaches.  However, the examination report does not 
specifically address the criteria for evaluating migraine 
headaches as set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule) at 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003).  The VA examiner did not address 
the frequency or duration of the veteran's headaches or 
whether he experiences "prostrating" attacks.  And the Board 
cannot rate the veteran's headaches on factors other than 
those listed in the rating schedule.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994), citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  Consequently, the case must be 
remanded to the RO to schedule him for further medical 
evaluation addressing the applicable rating criteria.  

II.  Increased rating for pseudotumor cerebri.

The veteran was afforded a VA neurological examination in 
October 1997, at which time it was noted that he had been 
diagnosed with pseudotumor cerebri; at that time, a spinal 
tap was done and he took some medication.  It was also noted 
that CT of the head with and without contrast, performed in 
December 1996, was negative.  EEG was also negative.  An eye 
examination revealed no papilledema.  Subsequently, a VA 
progress note dated in May 2002 reported that a CAT scan of 
the head done in April revealed the presence of a 
hydrocephalus, 3rd ventricle and lateral ventricle.  It was 
recommended that the veteran see a neurologist; however, 
there is no indication of record that such an evaluation was 
done.  In light of this additional clinical evidence 
impacting on the current level of disability for residuals of 
pseudotumor cerebri, the claim will be remanded to the RO for 
a VA neurological examination.  

The disability was evaluated under Diagnostic Code 8009, for 
hemorrhage from brain vessels, which provides that the 
disability will be rated from a minimum of 10 percent 
disabling to 100 percent disabling in proportion to 
impairment of motor, sensory, or mental function.  38 C.F.R. 
§ 4.124a.  Reviewing the rating decisions on appeal, the only 
diagnostic code listed is Diagnostic Code 8009.  There is no 
citation to diagnostic codes relating to residual impairment 
(eg. Diagnostic Codes 8045-8207).  While the case is in a 
remand status, the RO should specify which diagnostic code(s) 
are being considered in evaluation of the residuals of 
cerebral hemorrhage.  

III.  Increased rating for costochondritis.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

After a review of the veteran's claims folder, the Board 
finds that further development of the case is necessary.  In 
October 2000, the Board determined that a new VA examination 
was necessary to determine the severity of the veteran's 
costochondritis.  Accordingly, the case was remanded for a VA 
examination.  

Pursuant to the October 2000 Remand, a VA muscles examination 
was requested by the RO in November 2001.  Records from a VA 
Medical Center (VAMC) indicate that the aforementioned 
examination was cancelled; however, there is no evidence in 
the claims folder that the veteran withdrew his claim for a 
compensable evaluation for costochondritis.  While he did not 
report for VA examination, there is no evidence in the claims 
folder that the RO or the VAMC furnished the veteran notice 
of the scheduled examination.  In light of the circumstances 
of this case, the veteran should be given another opportunity 
to report for examination.  The RO should also ensure that 
the VAMC which schedules the examination provides written 
documentation in some form to substantiate that the veteran 
was notified of the examination. 

Additionally, the veteran should be informed of the 
provisions of 38 C.F.R. § 3.655.  It is incumbent upon the 
veteran to submit to a VA examination if he is applying for 
VA compensation or pension benefits.  See Dusek v. Derwinski, 
2 Vet. App. 519 (1992).  Where entitlement to a benefit 
cannot be established without a current VA examination and a 
claimant, without good cause, fails to report for such 
examination, an original claim for any benefit other than 
compensation shall be denied.  38 C.F.R. § 3.655(b) (2003).  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant or death of an 
immediate family member.  38 C.F.R. § 3.655(a).  

IV.  Increased rating Lumbosacral strain.

The veteran is seeking a higher rating for his service-
connected lumbosacral strain with radiculopathy, currently 
rated as 20 percent disabling.  Historically, a rating action 
of February 1995 granted service connection for lumbosacral 
strain with radiculopathy, with a 10 percent disability 
rating assigned under Diagnostic Code 5295.  The veteran 
filed a claim for an increase in January 1996.  VA 
examinations were conducted in October 1997 and November 
2001.  In November 2002, the RO increased the evaluation for 
lumbosacral strain with radiculopathy from 10 percent to 20 
percent, effective February 5, 1997.  In its November 2002 
rating decision, the RO held that VA treatment reports showed 
frequent complaints of low back pain and VA examination 
reports showed a limited range of motion on flexion.  
However, there was no evidence of any disc disease.  

The Board finds that additional medical development of the 
claim for a higher evaluation for the veteran's service-
connected low back disability is warranted.  As noted above, 
the veteran's condition has been characterized as lumbosacral 
strain with radiculopathy evaluated under Diagnostic Code 
5295.  However, report of a VA spine examination in February 
2003 noted that a Magnetic Image Resonance (MRI) showed some 
asymmetric disc protrusion present laterally at L4-5 on the 
left of questionable clinical significance.  Moreover, 
private treatment reports, dated from November 2001 to March 
2003, reflect treatment for ongoing low back pain with 
radiating pain down the right lower extremity.  In a medical 
statement, dated in June 2002, Dr. Gary Heath noted that the 
veteran had a history of a fall in October/November 2001.  At 
that time, he experienced low back pain with radiation of 
pain into the lower extremities.  He had an MRI that showed 
bulging disc at L4-5 off to the left along with some bulging 
and desiccation at L5-S1.  Following a physical evaluation, 
the pertinent diagnosis was degenerative spine and disc 
disease, lumbar; and low back pain.  

It is not clear whether the veteran's disc disease of the 
lumbar spine is part of his service-connected lumbosacral 
strain.  A subsequent RO decision also failed to specify disc 
disease, but the RO did include references to 38 C.F.R. 
§ 4.71a, Code 5293 (intervertebral disc syndrome) in its 
Supplemental Statements of the Case issued during this 
appeal.  This matter must be clarified before the Board can 
proceed with its appellate review.  38 C.F.R. § 19.9 (2003).  
If service connection is not in effect for disc disease, the 
Board finds that the issue is raised by the record and is 
intertwined with the increased rating claim in appellate 
status.  See EF v. Derwinski, 1 Vet. App. 324 (1991); Harris 
v. Derwinski, 1 Vet. App. 180 (1991); Myers v. Derwinski, 1 
Vet. App. 127 (1991).  VA adjudicators may, in appropriate 
situations, decide to rate the disability at issue under a 
diagnostic code that is different from the one initially 
chosen.  

Service connection has never specifically been established 
for degenerative disc disease, and there does not appear to 
be any medical opinion of record which directly addresses the 
relationship, if any, between the veteran's service-connected 
lumbosacral strain and his later developed degenerative disc 
disease.  The Board notes that a rating under Diagnostic Code 
5293 is appropriate if the service-connected lower back 
disability is shown to encompass degenerative disc disease 
(intervertebral disc syndrome).  Even disc disease is not 
deemed to be related to the service-connected lumbosacral 
strain, the reasonable doubt doctrine mandates that, if it is 
not medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, all signs and 
symptoms should be attributed to the veteran's service-
connected back condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 C.F.R. § 3.102.  

Furthermore, the Board notes that, effective September 23, 
2002, the regulation governing the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, was revised.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The revised diagnostic code now provides 
for the evaluation of intervertebral disc syndrome (pre-
operatively or post-operatively) either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  While the case remains in 
remand status, the RO must consider the veteran's claim for 
increase under both the old and new criteria, as applicable, 
and inform the veteran of the specifics of the change in 
regulation to the extent that such change has a bearing on 
this matter.  See Bernard v. Brown, 4 Vet. App. 384 (1994); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Although further delay is indeed regrettable, additional 
examination is warranted to ensure a fully informed decision 
regarding the veteran's claim, to include a determination as 
to whether he currently has intervertebral disc disease and, 
if so, whether it is related to or part and parcel of his 
service-connected low back disorder.  See 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Adequate 
findings with which to evaluate the veteran's pain and 
functional loss, including objective signs of pain, excess 
fatigability, incoordination, weakness, and the like, are 
also needed.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

V.  Increased rating for otitis externa.

The RO rated the veteran's service connected otitis externa 
as noncompensably disabling under 38 C.F.R. § 4.87a, 
Diagnostic Code 6200.  The Board notes that the schedular 
criteria for evaluating diseases of the ear and other sense 
organs were amended effective June 10, 1999.  See 64 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  New diagnostic codes were 
added and some existing diagnostic codes were changed.  Among 
the changes, Diagnostic Code 6210 was amended to refer 
explicitly to otitis externa.  38 C.F.R. § 4.87 (2003).  The 
RO did not address this diagnostic code when rating the 
veteran's service-connected bilateral otitis externa.  The RO 
did discuss Diagnostic Codes 6200 and 6201 but those codes 
relate to otitis media.  The RO is instructed to issue a 
Supplemental Statement of the Case that addresses the revised 
rating criteria as well as the rating criteria for otitis 
externa that were applicable before June 10, 1999.  The RO 
must apply the criteria that is most favorable to the 
appellant.  See, Karnas, 1 Vet. App. 308.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
development and consideration:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for headaches, 
pseudotumor cerebri, costochondritis, 
back problems, and otitis externa since 
November 2001.  After securing any 
necessary releases, obtain these records.  
Also obtain his treatment records from 
the Big Spring VA Medical Center (VAMC).  
Any and all VA treatment records not 
already on file must be obtained 
regardless of whether the veteran 
responds to the foregoing request.  All 
records obtained should be associated 
with the other evidence in the claims 
file.  

2.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist or specialists to identify the 
residuals of the veteran's pseudotumor 
cerebri and the current severity of those 
residuals, and to obtain a medical 
opinion concerning the severity of his 
migraine headaches.  All studies deemed 
appropriate should be performed and all 
findings should be set forth in detail.  
The claims folder must be made available 
to the examiner.  Taking into account the 
observations made in the examination, 
along with all the medical evidence of 
record, the examiner should respond 
specifically to each of the following 
questions:

?	What are the residuals of the 
pseudotumor cerebri and the current 
severity of those residuals?

?	Does the veteran have prostrating 
attacks that are characteristic of 
migraine?

?	If the veteran has prostrating 
attacks that are characteristic of 
migraine, are such attacks very 
frequent, completely prostrating and 
prolonged?

If the examiner determines that it simply 
is not feasible to respond to any of the 
above questions, then he/she should 
explain why this is not possible.

3.  The veteran should also be accorded 
an examination by an appropriate 
specialist or specialists, in order to 
ascertain the severity of his 
costochondritis, to include, if 
necessary, all musculoskeletal and 
pulmonary impairment resulting therefrom.  
Review of musculoskeletal impairment 
should include an assessment of all 
functional impairment resulting from the 
costochondritis.  All tests indicated are 
to be accomplished and all findings 
reported in detail.  These findings 
should include an assessment as to 
whether the veteran's costochondritis is 
productive of slight, moderate, 
moderately severe or severe impairment.  
The claims folder must be furnished to 
the examiner in connection with the 
examination. 

4.  The veteran should also be scheduled 
for examination by an appropriate 
specialist to determine the severity of 
his service-connected low back disorder 
and to obtain an opinion as to whether he 
currently has intervertebral disc disease 
and, if so, whether it is related to or 
part and parcel of his service-connected 
low back disorder.  The claims folder 
must be furnished to the examiner in 
connection with the examinations.  The 
examiner should describe the current 
state of the veteran's lower spine and 
specifically state whether the veteran 
has intervertebral disc syndrome and if 
so, whether the intervertebral disc 
syndrome is related to or part and parcel 
of his service-connected low back 
disorder.  If the examiner is unable to 
render any finding or opinion requested, 
it should be so indicated on the record 
and the reasons therefor should be noted. 

5.  The RO should arrange for an 
examination of the veteran by an 
appropriate specialist to determine the 
severity of the veteran's service-
connected otitis externa.  The claims 
file must be made available to the 
examiner in connection with the 
examinations.  The examiner should 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by otitis externa. 

6.  Thereafter the case should be 
readjudicated by the RO.  In so doing, 
the RO should record the diagnostic codes 
used as a basis for its decisions.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  If the 
RO determines that service connection for 
degenerative disc disease of the lumbar 
spine is warranted, the supplemental 
statement of the case should include the 
revised rating criteria of 38 C.F.R. 
§ 4.71a, as it pertains to Code 5293, 
(effective as of September 23, 2002).

Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  By this REMAND the Board intimates 
no opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



